Citation Nr: 1537255	
Decision Date: 08/02/15    Archive Date: 09/04/15

DOCKET NO.  11-08 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for bursitis of the left elbow.

6.  Entitlement to service connection for a right shoulder disability.

7.  Entitlement to service connection for a disability of the right hip.

8.  Entitlement to service connection for a disability of the left hip.

9.  Entitlement to an initial compensable rating for compartment syndrome of the left shin.
10.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of a left ankle fracture.

11.  Entitlement to a higher initial rating for gastrointestinal reflux disease (GERD), evaluated as noncompensably disabling from August 1, 2009, to February 01, 2013, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and A.W.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from February 1989 to July 2009.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

On June 2, 2015, the Veteran testified at a Board hearing, via videoconferencing, before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's VBMS file.

(The decision below addresses the Veteran's claims of service connection for pes planus, a right knee disability, a left elbow disability, left and right hip disabilities, and a right shoulder disability.  The remaining claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).)


FINDINGS OF FACT

1.  The Veteran's pes planus pre-existed military service and did not chronically worsen therein.  

2.  The Veteran does not have a current diagnosis of a right knee disability.

3.  The Veteran does not have a current diagnosis of a right elbow disability.

4.  The Veteran does not have a current diagnosis of a right shoulder disability.  

5.  The Veteran does not have a currently diagnosed right or left hip disability.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing pes planus was not aggravated during active military service.  38 U.S.C.A. §§ 1110, 1153, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2014).

2.  The Veteran does not have a right knee disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The Veteran does not have a left elbow disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

4.  The Veteran does not have a right shoulder disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  The Veteran does not have a left hip disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

6.  The Veteran does not have a right hip disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claims decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in May 2009.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a).  The letter did not supply information regarding the assignment of a disability rating or effective date, as required by Dingess, supra.  That error is however harmless because the matters decided herein are being denied and the assignment of a disability rating an effective date are not necessary.  Thus, the Board is satisfied that the Veteran was afforded a meaningful opportunity to participate in the development of his claim

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the claims decided herein has been obtained.  The evidence includes his service treatment records (STRs), VA medical records, VA examination reports, Tricare records, and lay statements from the Veteran.  The Veteran has not identified any outstanding records relevant to the matters decided herein and the Board is aware of none. 

The Veteran was also provided with a VA examination in connection in connection with his claims made at discharge from service.  The Board finds that the examination report, along with the other lay and medical evidence of record, contains sufficient evidence by which to evaluate the service connection claims decided herein.  Accordingly, VA has properly assisted the Veteran by affording her an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).


II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Turning first to the Veteran's claim of service connection for pes planus, the Board notes that it is well established that every veteran will be presumed to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014). 

Here, pes planus, asymptomatic, was noted on the Veteran's August 1988 enlistment examination report.  Accordingly, the Board finds that it is noted that pes planus existed prior to acceptance and enrollment for active military service.   See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 3.304.  Thus, the presumption of sound condition does not apply in this case.  38 U.S.C.A. § 1111.  The Board will, therefore, consider whether service connection is warranted on the basis of aggravation of a pre-existing condition.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004) (concluding that "if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder").   

A pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  It is the veteran who bears the burden of establishing aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir.1994).  In other words, the Veteran must submit, or the record must contain, some evidence demonstrating that the pre-existing disability increased in severity during service for the presumption of aggravation to attach.  See Wagner, supra; Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (stating that the question of whether a preexisting defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches").  Once the presumption attaches, it may be rebutted only by clear and unmistakable evidence demonstrating that any increase in disability was due to the natural progress of the disease, which burden is on the government.  See Wagner, supra; Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); 38 C.F.R. § 3.306(b).  

In the instant case, the Veteran has testified that he has not sought medical treatment for his flat feet or related symptomatology, either in or after service.  Rather, he stated that in service, he would either purchase new boots annually or put inserts in his boots to help alleviate symptoms.  He stated that since service he has either purchased shoes with a lot of arch support or used gel inserts.  The Veteran also testified that he did not experience foot symptoms or foot pain prior to service and asserted his belief that the physical demands of service and the required boots essentially aggravated his pre-existing condition.

The Veteran is certainly competent to report on the severity of symptoms such as pain in service.  See Barr, 21 Vet. App. at 307 (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology").  Here, however, the relevant inquiry turns on whether there was a change in the underlying pathology of the pre-existing back disability, "as distinguished from the mere recurrence of manifestations of the pre-service condition."  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (stating that "[e]vidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat veteran to establish an increase in disability.").  The Board finds that whether there was a change in the underlying pathology of the Veteran's pre-existing pes planus is a medical determination.  Therefore, because the Veteran is a lay person without the appropriate medical training and expertise, he is not competent to state that there was a change in the underlying pathology of his pre-existing pes planus condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

Upon a review of the evidence of record, the Board finds that there is no evidence demonstrating that the Veteran's pre-existing pes planus chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during his military service.  The Veteran has affirmed that he did not seek treatment in service for his flat foot symptomatology and his STRs do not reveal any evidence that would suggest such a worsening of his pre-existing condition.  To the extent that the Veteran experienced an exacerbation of pain during service on account of his military duties, an intermittent or temporary flare-up during service of a preexisting injury or disease does not constitute aggravation pursuant to 38 U.S.C.A. § 1153 unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Without some objective evidence demonstrating a worsening of the underlying pathology of the Veteran's pes planus in service, such as a Medical Board finding, or the Veteran being placed or profile or being medically discharged on account of his pes planus, the Board cannot conclude that the evidence supports a finding of aggravation.  (In this regard, the Board notes that the Veteran was several times placed on profile for his lower extremities; that profile, however, was related to his left ankle and tibia/fibula.)  Thus, because the Veteran's pes planus was noted to have pre-existed his active military service, and was not aggravated therein, the Board finds that the Veteran's claim for service connected aggravation of pre-existing pes planus must be denied.  See 38 C.F.R. §§ 3.303, 3.304, 3.306; see also Wagner, supra.

Turning to the claims of service connection for a right knee disability, left elbow bursitis, a right shoulder disability, and right and left hip disabilities, those claims were denied by the RO because the evidence failed to reveal that the Veteran had current disabilities of the right knee, left elbow, right shoulder, right hip, and/or left hip.  A review of the evidence of records shows that the Veteran was treated in service in bursitis of the left elbow.  Service treatment records contained in the Veteran's Virtual VA file show that in January and February 2009, he presented with complaints of swelling in the joint of the left elbow.  It was indicated that since early January 2009, he had had swelling and tenderness in the olecranon.  There was no history of injury.  The Veteran was diagnosed as having bursitis and the left elbow was aspirated, which produced immediate relief from pain.  No further treatment was noted.  Regarding the Veteran's right shoulder, although his STRs contain multiple treatment entries related to treatment of the left shoulder, the STRs fail to reveal any complaints or treatment related to the right shoulder.  The STRs similarly contain no evidence suggestive of a right or left hip injury, such as complaints of hip pain or treatment related to either hip.  In January 2009, the Veteran presented with complaints of knee pain and swelling.  There was no indication of injury and no diagnosis was made.

In June 2009, the Veteran was examined in connection with this claim for VA disability compensation.  At that time, he reported sustaining a shoulder injury in August 2008 while playing football and stated that since that time he has experienced shoulder pain, lack or endurance and fatigability.  The Board notes that the Veteran did not specify whether his shoulder injury was to the right of left shoulder.  The Veteran's STRs, however, confirm that he did injure his left shoulder.  They are silent for any evidence of a right shoulder injury.  The Veteran also reported having been diagnosed as having bursitis of the left elbow in 2007 and stated that he experienced swelling, tenderness, giving way, lack of endurance, fatigability and pain.  Regarding his claimed hip disability, the Veteran denied having been given any specific diagnosis, but stated that since 2003 he had experienced weakness, stiffness, lack of endurance, fatigability, and pain.  The Veteran also denied having been diagnosed with any specific right knee disability, but similarly stated that since 2003 he had experienced weakness, stiffness, swelling, popping, giving way, lack of endurance, locking, fatigability, and pain.  He reported the occasional use of a knee brace.  Again, the Veteran did not differentiate between right and left knee symptoms. 

Physical examination of the Veteran revealed a full range of right shoulder, right knee, bilateral hip and left elbow motion.  The examiner found no detectable alteration in form or function of the right shoulder, left elbow, right or left hip, or right knee.  There was also no evidence of recurrent subluxation, locking pain, joint effusion, or crepitus of the right knee.  X-rays of the right shoulder, left elbow, left and right hips, and right knee were negative for any evidence of disability or abnormality, and the examiner stated that no current pathology was identified to render a diagnosis of a right shoulder, left elbow, left or right hip, and/or right knee disability.

The Veteran's post-service treatment records also fail to reveal any diagnosed disability of the right shoulder, right or left hip, left elbow, and/or right knee.  Nor do they contain evidence of related symptomatology or any other evidence that would necessitate an additional examination of the Veteran.  In this regard, as will be discussed in further detail below, the Board acknowledges that copious amounts of medical records were associated with the claims folder since the AOJ issued its March 2011 statement of the case (SOC) addressing these claims.  The Board observes that VA regulations require the AOJ to furnish the Veteran and his representative a supplemental statement of the case (SSOC) if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2014).  In the instant case, however, at least with regard to the claims of service connection for disabilities of the right shoulder, right and left hips, left elbow, and right knee, the evidence associated with the record since the March 2011 SOC is not pertinent or relevant to those claims because it does not show complaints or treatment related to the claimed disabilities, nor do the records reveal current diagnoses related to the left elbow, right shoulder, right or left hip, or right knee or contain evidence that would trigger VA's duty to assist.  Accordingly, the Board finds that it need not remand these matters for issuance of an SSOC and may proceed with its adjudication.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2002).  Hence, in the absence of "competent evidence of current disability," an award of service connection cannot be made.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Upon review of the evidence, the Board finds that service connection for right shoulder, left elbow, right and left hip, and right knee disabilities must be denied because the evidence fails to establish the Veteran has a diagnosed right shoulder, left elbow, right or left hip, or right knee disability.  The Board does not dispute that the Veteran was treated in service for a left elbow bursitis or potentially for complaints of right knee pain.  Without any evidence, however, demonstrating a resulting chronic disability, there can be no award of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has also considered the Veteran's June 2015 hearing testimony, during which he testified that he continues to experiences pain in his hips, knees, left elbow, and shoulders.  Notably, the Veteran did not indicate that he had been diagnosed as having any specific disability of these joints.  While pain may be suggestive of a disability, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

Under the circumstances, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for disabilities of the left elbow, right knee, right shoulder, and left and right hips.  Because the evidence fails to establish that the Veteran has, at any point during the pendency of his claim, been diagnosed as having a specific left elbow, right knee, right shoulder, or left or right hip disability, the claims for service connection for such must be denied.  See Brammer, supra.  In finding that service connection for a right knee disability, left elbow bursitis, a right shoulder disability, and right and left hip disabilities is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left elbow disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a left hip disability is denied.


REMAND

As noted above, VA regulations require the AOJ to furnish the Veteran and his representative an SSOC if the AOJ receives additional pertinent evidence after an SOC or the most recent SSOC had been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31.  In the instant case, the evidence considered as part of the initial rating decision was indicated to be, among other things, the Veteran's service treatment records dated through April 2009, and the relevant June 2009 pre-discharge examination reports.  In a March 2011, the AOJ issued a statement of the case (SOC) wherein it increased the Veteran's left ankle rating to 10 percent, effective from the August 1, 2009, effective date of his award of service connection for that disability.  The AOJ also continued its denial of service connection for, among other things, the Veteran's claimed left knee disability and IBS, as well as its denial of compensable ratings for the Veteran's left shin and GERD.  Evidence considered as part of that action was indicated to be the Veteran's STRs, the June 2009 pre-discharge examination report, evidence from Womack Army Medical Center, dated from October 2009 to December 2009, a February 2010 statement from D.T., and VA treatment records from the Fayetteville VAMC, dated from November 2009 to January 2011.  No further adjudicative actions were taken on the Veteran's increased rating claim until issuance of a June 2013 SSOC wherein the RO increased the Veteran's GERD rating to 10 percent, effective from February 1, 2013.  The Veteran's other assigned ratings remained the same.  Evidence considered as part of that action was indicated to be the report of a February 2013 VA examination as a statement from the Veteran's representative.

A review of the Veteran's Virtual VA and VBMS files reveals the presence of medical records seemingly not considered by the AOJ.  Not only did the Veteran himself submit additional medical evidence at the time of his June 2013 hearing, but VA treatment records post-dating January 2011 were also associated with the Veteran's claims folder.  The Board has reviewed the evidence seemingly not considered by the AOJ and concludes that it is pertinent to the Veteran's increased rating claims, as it contains evidence relevant to the treatment of the Veteran's service-connected left shin and ankle and his GERD.  Because this additional evidence is pertinent to these issues on appeal, a remand of the Veteran's claims for higher initial ratings for his left shin and left ankle disabilities and his GERD is required for the issuance of an SSOC.  This is so because this evidence was received by the AOJ before the Veteran's appeal with respect to those issues was certified by the Board.  See 38 C.F.R. §§ 19.31.  

The Board also notes that the last VA compensation examinations concerning the Veteran's service-connected left shin, left ankle, and GERD were conducted in February 2013.  During his June 2015 hearing, the Veteran testified as to a worsening of symptoms related to these disabilities.  The Veteran also submitted additional medical records that contain a December 2013 statement from T.W., M.D., who opined that the Veteran was unable to obtain or maintain employment due, in part, to his left ankle pin and GERD symptoms.

In light of the Veteran's report that his service-connected disabilities have increased in severity since his last VA examinations, and given the evidence suggestive of unemployability, the Board finds that a remand of the Veteran's claims for higher ratings is necessary for the Veteran to be scheduled for further VA examinations to determine the current severity of his disabilities, to include consideration of whether a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 38 C.F.R. § 3.327(a) (2014) (duty to provide a thorough and contemporaneous examination is triggered when the "evidence indicates there has been a material change in a disability or that the current rating may be incorrect").  

The Board finds that the Veteran's claim of service connection for IBS must also be remanded for the Veteran to be afforded a new VA medical examination.  Notably, the AOJ denied that claim upon finding that although the Veteran had been treated in service for complaints of diarrhea, he had not been diagnosed as having IBS.  Post-service treatment records reveal a diagnosis of IBS in 2013, treated with Bentyl.  The Veteran's medical records also show post-service complaints of diarrhea.  Accordingly, the Board finds that a new VA medical examination is warranted to assess whether the Veteran's now-diagnosed IBS is attributable to service.  As part of the examination to be afforded on remand, the examination should also consider whether the Veteran's service-connected GERD and caused or aggravated his IBS, as the Veteran has also stated his belief that the excess stomach acid produced as a result of his GERD has contributed to his symptoms of IBS.  

The Board finds that the Veteran's claim of service connection for a left knee disability must be also be remanded for the Veteran to be afforded a new VA medical examination.  The Board points out that the report of a March 1996 medical examination indicates abnormalities of the left knee.  Notably, no left knee abnormality is indicated on the Veteran's entrance examination report.  Service treatment records contained in the Veteran's Virtual VA file show that in January 2009, he presented with complaints of knee pain and swelling, and during his June 2009 examination, the Veteran reported continued knee symptomatology, to include such things as pain, locking, and swelling brought on by physical activity and relieved by rest.  Although the June 2009 examiner noted an irregularity of the left patella, as shown on x-ray, the examiner did not provide an opinion as to whether any such abnormality constituted a disability and, if so, whether it was at least as likely as not related to service.

The Veteran's post service treatment records contain the report of a November 2013 magnetic resonance imaging (MRI) scan of the left knee, which report records impressions of a horizontal tear of the posterior horn of the medial meniscus, moderate patellofemoral chondromalacia with trochlear defect and subchondral cyst, joint effusion and a Baker cyst, and bipartite patella.  The February 2013 VA examination report also reveals x-ray evidence of degenerative arthritis of the left knee.  Based on this evidence the Board finds that the "low threshold" necessary to necessary to trigger VA's duty to provide the Veteran with a VA medical examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As part of the examination to be afforded on remand, the examiner should consider not only whether the Veteran has a diagnosed left knee disability that is directly attributable to service, but also the likelihood that the Veteran's service-connected ankle and/or shin disabilities have caused or aggravated any left knee disability.  

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should schedule the Veteran for a VA examination in connection with his claims for increased evaluation of his service-connected left ankle and left shin disabilities.  

The examiner should be asked to review the record, take a detailed history from the Veteran with regard to the progression of his service-connected left ankle and left shins disabilities, and provide a complete assessment of the severity of those disabilities.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should be requested to include the following findings in the examination report:

a) report the ranges of motion for the left ankle.  This should be done for both active and passive motion.  Note the point at which pain begins.

b) state whether the Veteran's service-connected right ankle disability is manifested by weakened movement, excess fatigability, incoordination, pain, edema, etc.  (All symptoms should be noted.)

c) provide an opinion as to the extent of functional loss due to pain, incoordination, weakness, pain on flare-ups, fatigability, etc.  Such an opinion should be stated in degrees of additional loss of motion (beyond what is shown clinically) in order to reflect the degree of disability caused by the functional deficits.  

d) describe the overall disability, including consideration of the effects of functional losses due to the various symptoms, as equating to "moderate" or "marked" limitation of motion.  Any finding in this regard should be supported by a complete rationale.  (In other words, while motion of a joint may be shown to a certain level upon clinical evaluation, pain or other symptoms can create a disability picture that is best described by equating to greater losses of motion.  The examiner is asked to provide an estimate of loss based on the pain and other functional losses experienced by the Veteran.)

e) provide an opinion as to the functional impairment attributable to the Veteran's left shin disability.  The examiner should indicate whether the Veteran's left shin disability involves the knee and/or ankle and indicate whether any associated knee or ankle disability is slight, moderate or marked.

f) The examiner should also comment on the Veteran's employment and employability.  A detailed history should be taken regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner is requested to provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected left ankle and/or left shin disabilities.   

2.  The AOJ should schedule the Veteran's for a VA examination to determine the current severity of his service-connected GERD.  The examiner should review the claims folder and conduct any necessary testing.  The examiner should make all findings necessary to apply the rating criteria.

The examiner should also comment on the Veteran's employment and employability.  A detailed history should be taken regarding the Veteran's employment and education, and the entire claims file should be reviewed.  The examiner is requested to indicate the occupational impact of the Veteran's GERD and provide an opinion as to whether the Veteran is unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience on account of his service-connected GERD.   

3.  The AOJ should schedule the Veteran for a VA examination in connection with his claim of service connection for IBS.  The claims folder, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner should review the claims file, take a detailed history from the Veteran regarding the nature of relevant IBS symptoms in and since service, and opine as to whether it is at least as likely as not that any the Veteran's IBS had its clinical onset during active duty or is otherwise related to such service.

An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected GERD has caused or made chronically worse the Veteran's IBS.  

5.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any left knee disability.  The claims folder, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  All testing, including X-rays, deemed necessary should be undertaken.

All pertinent left knee pathology shown on examination should be annotated in the evaluation report.  Also, the examiner should review the claims file, take a detailed history from the Veteran regarding any in-service and post-service knee injuries and the nature of relevant symptoms since then, and opine as to whether it is at least as likely as not that any chronic left knee disability had its clinical onset during active duty or is otherwise related to such service.

An opinion should also be provided as to whether it is at least as likely as not the Veteran's service-connected shin or ankle disability has caused or made chronically worse any left knee disability.

5.  The AOJ should review all VA examination reports to ensure that they comply with this remand and the questions presented in the request, especially with the requests to comment on the occupational impact of the Veteran's left shin and ankle disabilities and his GERD.  

If any examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the AOJ should ensure that the examiner has explained the inability to provide an opinion, identifying precisely what facts could not be determined.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

6.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues of entitlement to increased evaluations for GERD, residuals of a left ankle fracture, and a left shin disability, and to service connection for IBS and a left knee disability.  The Veteran's claims must be considered on a de novo basis in light of the additional evidence associated with the claims folder since the issuance of the last SOC and SSOC pertaining to the remanded matters.  The AOJ should consider the applicability of staged ratings, and must also specifically consider whether a rating of TDIU is warranted, or whether referral for extraschedular consideration is appropriate, as part of its readjudication of the Veteran's increased rating claims.  If any benefit sought is not granted, the Veteran should be furnished with an SSOC and afforded the appropriate time period for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


